Citation Nr: 1511039	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to January 1970

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a noncompensable evaluation for service-connected bilateral hearing loss.

In August 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In October 2014, this issue was remanded for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is again required prior to the adjudication of the claim for a compensable rating for bilateral hearing loss.

Notably, in October 2014, the Board remanded this issue to obtain VA records as the Veteran's representative during the August 2014 hearing noted that the Veteran recently underwent a VA examination for his service-connected bilateral hearing loss "about 3 weeks" prior to his hearing and the VA examination was not associated with the claims file.

Pursuant to the October 2014 remand instructions, the RO obtained VA treatment records from the San Antonio VA Medical Center (VAMC).  An Audiology Note dated July 28, 2014, indicates that the Veteran was assessed with "Left conductive (or mixed?) hearing loss."  It was noted that accurate thresholds were not obtainable due to poor repeatability of responses.  The note indicated that an audiogram and details may be "viewed in CPRS under Tools/Audiogram Display."  However, a copy of the audiogram is not currently associated with the claims folder.  On remand, the agency of original jurisdiction should ensure that a copy of the July 2014 audiogram is obtained and associated with the claims folder.  

The most recent VA examination pertaining to the Veteran's service-connected bilateral hearing loss contained in the record is still a May 2011 VA examination.  Given that in a February 2013 statement the Veteran indicated that his bilateral hearing symptoms had worsened and the July 2014 audiology note suggests that audiology examination that at that time may be inadequate due to poor reliability, the Board is of the opinion that a new VA examination would be probative.  

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  In particular, the AOJ should obtain a copy of the audiogram referenced in the July 2014 Audiology Note.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

A report of the examination should be prepared and associated with the Veteran's VA claims file. 

3.  Thereafter, readjudicate the claim of entitlement to an initial compensable rating for bilateral hearing loss.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




